HEDRICK, Judge.
Based on assignments of error one and two, defendant contends the trial court erred in not finding that the victim’s in-court identification of the defendant was tainted by “questionable and illegal extrajudicial viewings of the defendant.”
Defendant did not object to the victim’s in-court identification of him as the man who broke into her home and attempted to rape her. Where a defendant fails to object to an in-court identification of him as the perpetrator of the crime charged, there is no necessity or requirement that the trial judge make findings as to whether such identification is tainted by some out of court identification procedure.
The two exceptions upon which these assignments of error purport to be based relate to the admissibility of evidence concerning the out of court identification procedure. Clearly, the out of court identification procedure followed by the police was in all respects proper, and the court’s admission of the testimony describing such procedure was not error.
Based on assignments of error three and four, defendant contends the court erred in not conducting a voir dire hearing to determine the validity of a search warrant used by officers in searching defendant’s home and in admitting into evidence certain articles of clothing seized in the search. We do not agree.
Detective Pike testified that after defendant was arrested, he obtained a search warrant for defendant’s residence. The record reveals that when defendant objected to testimony describing the fruits of the search, the trial judge examined the search warrant produced by the State, held it to be proper, and overruled the objection.
Under the circumstances, therefore, there was no necessity for a voir dire; and it was not error to admit into evidence articles of clothing seized after a search of defendant’s premises.
Defendant contends the trial court erred in failing to instruct the jury that testimony of police officers as to statements made to them by the victim were admissible for the purpose of corroboration.
*238Although the word “corroboration” was not employed by the court in the challenged instruction, the import of the charge is clear and without prejudicial error.
Next, defendant contends the court erred in defining rape as forcible sexual intercourse with a woman against her will. In State v. Flippin, 280 N.C. 682, 684, 186 S.E. 2d 917, 919 (1972), Justice Branch defines rape as “the carnal knowledge of a female person by force and against her will.” In 6 Strong, N. C. Index 2d, Rape and Allied Offenses, § 1, it is stated:
“The terms ‘carnal knowledge’ and ‘sexual intercourse’ are synonymous, and are effected in law if there is the slightest penetration of the sexual organ of the female by the sexual organ of the male.”
This assignment of error has no merit.
Defendant contends the trial court erred in failing to instruct the jury on the lesser included offenses of non-felonious breaking or entering and assault on a female.
Defendant did not testify or offer evidence, nor did he by cross-examination elicit evidence in conflict with testimony as to any element of the crimes charged. Disbelief of any of the evidence relating to the essential elements of the crimes charged would require a verdict of not guilty. Therefore, under the circumstances, the court did not err in failing to ■ submit do the jury the lesser included offenses of non-felonious breaking or entering or assault on a female. State v. Flippin, supra.
Defendant has additional assignments of error which we have carefully examined and hold to be without merit. The defendant had a fair trial free from prejudical error.
No error.
Judges Campbell and Parker concur.